DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-8; prior art fails to disclose or suggest, inter alia, a controller comprising: a line voltage detection circuit for activating a high line detect signal in response to detecting that an input line voltage is greater than a first threshold; a discontinuous conduction mode detection circuit for activating a discontinuous conduction mode signal in response to detecting that the controller is operating in discontinuous conduction mode; and a switching controller for controlling said primary side transistor and said secondary side transistor using partial zero voltage switching in response to an activation of said high line detect signal and said discontinuous conduction mode signal, and controls 
Claims 9-16; prior art fails to disclose or suggest, inter alia, a power converter, comprising: a controller comprising: a line voltage detection circuit for activating a high line detect signal in response to detecting that an input line voltage is greater than a first threshold; a discontinuous conduction mode detection circuit for activating a discontinuous conduction mode signal in response to detecting that the controller is operating in discontinuous conduction mode; and a switching controller for controlling said primary side transistor and said secondary side transistor using partial zero voltage switching in response to an activation of said high line detect signal and said discontinuous conduction mode signal, and controls said primary side transistor and said secondary side transistor without using partial zero voltage switching otherwise.
Claims 17-20; prior art fails to disclose or suggest, inter alia, a method comprising: detecting an input line voltage; detecting an output voltage; detecting an operating mode of a control loop of the power converter; operating said control loop in the partial zero voltage switching mode in response to detecting that said input line voltage is greater than a first threshold, detecting that said output voltage is greater than a second threshold, and detecting that said operating mode is a discontinuous conduction mode; and operating said control loop in another mode besides said partial zero voltage switching mode in response to at least one of detecting that said input line voltage is less than said first threshold, detecting that said output voltage is less than said second threshold, and detecting that said operating mode is said discontinuous conduction mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0020277 Liu et al. a power converter that can operate in partial ZVS switching; US 2017/0366102 Kikuchi discloses a DC/DC converter; US 2017/0155335 Chang et al. disclose a control circuit for a power converter with SR; US 10,855,192 Yang et al. disclose a switching power converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                                    1/10/2022